Citation Nr: 0210610	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  96-50 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

The propriety of the initial, 10 percent evaluation assigned 
from June 9, 1995 for residuals of a right ankle fracture 
with an open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  

The Board remanded the claim in February 1998 for additional 
development.

In a rating decision dated in April 2001, the RO increased 
the disability rating from noncompensable to 10 percent 
effective from June 9, 1995.  As this does not represent the 
highest possible rating available under the rating schedule 
for an ankle disability, the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran has degenerative arthritis of the right ankle 
that has been disclosed by magnetic resonance imagining 
(MRI).

2.  The veteran has no more than moderate limitation of the 
right ankle.

3.  There is no functional impairment of the right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right ankle fracture with an open reduction 
and internal fixation have not been met since the effective 
date of the grant of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5271 
(2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

The RO gave notice to the veteran and his representative in 
April 2001 of the provisions of VCAA and of its applicability 
to his claim.  Through the statement of the case, 
supplemental statements of the case, the Board Remand of 
February 1998, and the April 2001 notice, the veteran and his 
representative were informed of what kinds of evidence could 
substantiate the claim.  In May 1999, in accordance with the 
instructions in the February 1998 Board Remand, a VA 
examination was conducted.  That examination contained the 
findings necessary to evaluate the claim.  The RO invited the 
veteran to report any relevant treatment, but has not 
responded.  On the VA examination, he reported no recent 
treatment.  

There do not appear to be any current records or other 
evidence that could assist in substantiating the veteran's 
claim.  Since there is no outstanding evidence, there is no 
issue as to notice of what evidence the veteran is 
responsible for obtaining.  As the veteran has been afforded 
the notice and assistance that the VCAA requires VA to render 
before adjudicating a compensation claim, the Board will 
consider the claim on the basis of the record as it stands.

Propriety of 10 percent evaluation

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet App 119, 126 (1999).

With these principles in mind, the Board will consider 
whether the veteran is entitled to an evaluation in excess of 
10 percent during any period since June 9, 1995 when service 
connection was established.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).  

VA regulations provide that functional loss will be 
considered in evaluating disabilities on the basis of range 
of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).  VA 
adjudicators must consider whether regulations 38 C.F.R. § 
4.40, concerning functional loss due to pain, and 38 C.F.R. § 
4.45, concerning functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  In applying these provisions VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by painful motion, weakened 
movement, excess fatigability, incoordination, restricted 
motion, or excessive movement.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see 38 C.F.R. §§  4.40, 4.45.  

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001); see also 38 C.F.R. 
§ 3.102 (2001).  Thus, a claim seeking a greater evaluation 
of disability will be granted unless it is refuted by a 
preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

Evidence

His service medical records show that in April 1980, the 
veteran sustained a Maissoneuve fracture of his right ankle 
and in July 1980, the veteran underwent an open reduction and 
internal fixation whereby a distal separation of the 
syndesmosis between the tibia and fibula was transfixed with 
a screw.

The veteran was given a VA examination of the joints in May 
1999.  He told the examiner that he experienced pain in his 
right ankle daily.  He did not complain of symptoms 
indicative of swelling, crepitation, or instability.  He 
said, however, that he experienced "some hurting" in his 
ankle daily.  He worked as a carpenter, and said that 
climbing aggravated his ankle problems.  He was able to go up 
and down stairs "okay."  He experienced ankle stiffness at 
work, but was required to lift loads as much as 100 pounds.

X-rays taken for the examination demonstrated some 
irregularity of the distal tibia laterally and of the distal 
fibula medially (at the level of the distal interosseus 
ligament), both appearing to be residuals of the trauma to 
the ankle in 1980.  The ankle mortise appeared to be intact.  
There was some thickening of the mid-distal shaft of the 
fibula, also consistent with an old healed fracture.  

During physical examination, the examiner detected no 
significant functional impairment associated with the right 
ankle disability.  The veteran walked with a normal gait, 
with no limp.  He demonstrated the ability to walk on his 
heels and toes and to squat fully without difficulty.  There 
was no evidence of any crepitation about the ankle when it 
was moved.  There was no localized tenderness about the joint 
space.  The appearance of the right ankle was normal.  The 
contour was normal, and there was no evidence of joint 
effusion.  An "old, healed incision" approximately 5 
centimeters long over the fibula distally was noted.

Active and passive range of motion of the ankle were measured 
and found to be the same, 15 degrees of dorsiflexion and 65 
degrees of plantar flexion.  The subtalar motion was full.  
The right calf and ankle were the same in circumference as 
those on the left, 36 and 26 centimeters, respectively.  
Circulation and sensation in the right ankle was found to be 
intact.  There was a negative drawer sign.  There was no 
evidence of pain on motion.  The examination resulted in a 
diagnosis of "[s]tatus postop open reduction and internal 
fixation, old Maisonneuve fracture, right ankle."  In 
commentary accompanying the diagnosis, the examiner observed 
that there was no evidence of pain with motion of the right 
ankle and only slight limitation of motion, 5 degrees less 
than full dorsiflexion.

A MRI of the right ankle was performed at a VA medical center 
in August 1999.  It disclosed "marked post[-]traumatic 
degenerative changes with irregularity of the tibial plafond 
with secondary arthritic effects on the talar dome."  No 
evidence indicative of PV NS (popliteal vein neurological 
sign) was produced by the study.

Rating

The medical evidence in this case shows that an MRI has 
identified degenerative arthritis in the right ankle.  
Diagnostic Code 5003 pertains to degenerative arthritis that 
has been established by x-ray findings.  See 38 C.F.R. §  
4.71a, Diagnostic Code 5003.  The Board finds that for 
purposes of this provision, an MRI is the equivalent of an x-
ray.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code.  When the limitation of motion 
of the specific joint or joints involved is cognizable but 
noncompensable under such diagnostic code, a rating of 10 
percent is for application for each such major joint group or 
minor joint group affected by limitation of motion.  Id.  In 
the absence of limitation of motion, a 20 percent evaluation 
is provided where there is X-ray evidence of involvement of 
two or more major joints, or two of more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.  38 C.F.R. §  4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the ankle is considered a major joint.  
38 C.F.R. § 4.45(f).

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Under Diagnostic Code 5271, a 10 percent rating is to be 
assigned for moderate limitation of motion and a 20 percent 
rating is afforded for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  The latter is the 
maximum rating afforded by this code.

Normal range of motion of the ankle joint is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2001).  

The report of the May 1999 VA examination indicates that the 
veteran's right ankle range of motion was 0 to 15 degrees of 
dorsiflexion and 0 to 65 degrees of plantar flexion.  Thus, 
dorsiflexion of the veteran's right ankle is restricted by 5 
degrees less than normal and plantar flexion is 20 degrees 
more than normal.  Id.

The physician who performed the May 1999 VA examination 
characterized the limitation of motion as "very minimal."  
There is no other evidence of a greater limitation of motion.  
Thus, the criteria for an evaluation in excess of 10 percent 
under Diagnostic Code 5271 have not been met.

During the VA examination of May 1999, the examiner found no 
sign of functional impairment except, excessive movement of 
the ankle joint during dorsiflexion.  Although excessive 
movement of a joint must be considered in evaluating a 
disability on the basis of functional impairment and may 
denote nonunion of a fracture, see 38 C.F.R. § 4.45(b), 
medical findings in this case are to the contrary.  No 
malfunctioning, instability, weakness, disturbance of gait, 
pain on motion, or malformation of the right ankle was 
detected during the May 1999 VA examination.  Thus a higher 
evaluation is not warranted on the basis of functional 
impairment.  DeLuca; see 38 C.F.R. §§  4.40, 4.45, 4.59.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. at 593, and has found in light of the evidence that none 
permits an evaluation of the veteran's right ankle disability 
from June 9, 1995 that is greater than 10 percent.  X-rays 
taken during the May 1999 VA examination identified no 
malunion or nonunion of the fracture sustained during 
service; the irregularities of the tibia and fibula that were 
disclosed were pronounced consistent with the condition of a 
healed old fracture.  No contrary findings were shown by the 
August 1999 MRI.  Thus, there is no ground for an evaluation 
for impairment (malunion or nonunion) of the tibia and fibula 
under Diagnostic Code 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).  There is no evidence of 
ankylosis of the ankle (cf. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272 (2001)), malunion of an ankle joint (cf. 
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2001)), or 
astragalectomy (cf. 38 C.F.R. § 4.71a, Diagnostic Code 5274 
(2001)). 

The record indicates that the veteran also a scar from the 
right ankle surgery that was performed during service.  
Separate ratings may be provided for disfiguring scars and 
painful scars.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(2001).  Diagnostic Code 7804 provides that scars that are 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.   Diagnostic Code 
7805 provides that scars are to be rated on the basis of 
limitation of function of the body part affected.  Here, 
however, there is no evidence that the veteran's surgical 
scar has resulted in any symptoms or has limited the 
functioning of the ankle.  Therefore, the veteran's scar is 
not compensable under either of these rating provisions.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2001).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  However, there is no showing that 
the veteran's right ankle disability has necessitated 
frequent periods of hospitalization, or indeed any recent 
periods of hospitalization.  The veteran has reported that 
some work activities aggravate his ankle disability, but 
there is no evidence that it has caused marked interference 
with employment.  He has not reported any impairment on his 
ability to carry out the requirements of his job.  Thus his 
disability is not shown to cause marked interference with any 
employment.  In the absence of evidence such factors, the 
Board finds that the criteria for referral for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

Thus, the weight of the evidence is against the grant an 
evaluation in excess of 10 percent from June 9, 1995 for 
residuals a right ankle fracture with an open reduction and 
internal fixation.

ORDER

An evaluation in excess of 10 percent from June 9, 1995 for 
residuals of a right ankle fracture with an open reduction 
and internal fixation is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

